Dismiss and Opinion Filed October 31, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01074-CV

         IN THE INTEREST OF J.M.H., J.P.Y., R.A.Y., AND B.N.Y., CHILDREN

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-12-0048

                             MEMORANDUM OPINION
                        Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Moseley
       Appellant’s filing fee and brief in this case are overdue. By letter dated September 3,

2013, we notified appellant that although he informed the court that he was presumed indigent

and may proceed without advance payment of costs, the record before the Court did not reflect

that appellant had been found indigent. We instructed appellant that within ten days of the

September 3, 2013 letter, he must pay the filing fee, provide written verification that he paid or

made payment arrangements for the reporter’s record, or provide documentation showing the

trial court made a determination that he was indigent. We received no response to this letter and

appellant has not filed anything with this Court other than the notice of appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1).



131074F.P05

                                                    /Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.M.H., J.P.Y.,                 On Appeal from the 15th Judicial District
R.A.Y., AND B.N.Y., CHILDREN                       Court, Grayson County, Texas
                                                   Trial Court Cause No. FA-12-0048.
No. 05-13-01074-CV                                 Opinion delivered by Justice Moseley.
                                                   Justices Bridges and Lang-Miers
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 31st day of October, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




131074opinion.docx                           –2–